LOVE V. CHASE



















COURT OF APPEALS

SECOND DISTRICT OF TEXAS

FORT WORTH





NO.  2-06-044-CV





PAUL R. LOVE	APPELLANT



V.



CHASE MANHATTAN MORTGAGE	APPELLEES

CORPORATION AND CITIBANK, N.A. 

AS TRUSTEE FOR CHASE MANHATTAN 

MORTGAGE CORPORATION



------------



FROM THE 211TH DISTRICT COURT OF DENTON COUNTY



------------



MEMORANDUM OPINION
(footnote: 1)


------------

Appellant attempts to appeal from a trial court order granting a partial summary judgment in favor of appellees.  On February 13, 2006, we notified appellant that we were concerned that this court may not have jurisdiction over this appeal because the order granting summary judgment specifically states that it is a partial summary judgment; thus, it does not appear to be a final, appealable order or an appealable interlocutory order.  
See 
Tex. Civ. Prac. & Rem. Code Ann.
 § 51.014 (Vernon Supp. 2005);
 Lehmann v. Har-Con Corp.
, 39 S.W.3d 191, 192-93 (Tex. 2001).  We stated that the appeal would be dismissed for want of jurisdiction unless appellant or any party desiring to continue the appeal filed a response showing grounds for continuing the appeal on or before February 23, 2006.  
See
 
Tex. R. App. P. 
42.3(a).  We have not received any response.

Because there is no final judgment or appealable interlocutory order, we dismiss the appeal for want of jurisdiction.  
See
 
Tex. R. App. P. 
42.3(a), 43.2(f).

PER CURIAM



PANEL D:	GARDNER, WALKER, and MCCOY, JJ.



DELIVERED:  April 20, 2006	

FOOTNOTES
1:See 
Tex. R. App. P. 
47.4.